Citation Nr: 0815795	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO. 06-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966 and from September 1967 to June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, and 
awarded a 30 percent rating, effective November 15, 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected PTSD is more 
severe than the current evaluation reflects. He maintains 
that he is forgetful, has mood changes, panic attacks, and 
hears voices. He alleges that his symptomatology is 
reflective of more than a 30 percent rating. 

A review of the medical evidence reveals the veteran 
underwent a VA examination in August 2005. The veteran's 
diagnoses was PTSD, Bipolar I Disorder, with Psychotic 
Features, Panic Disorder with Agoraphobia, Generalized 
Anxiety Disorder, and Paranoid Personality Disorder. The 
examiner indicated that the research literature was in 
support of PTSD being a causative factor for other disorders, 
including depressive and other anxiety disorders. He stated 
that the veteran's panic disorder and the depressive 
component of his Bipolar Disorder were caused by the 
veteran's service-connected PTSD. However, he did not discuss 
how or if the veteran's Generalized Anxiety Disorder, 
Paranoid Personality Disorder, or psychotic features of his 
Bipolar I Disorder were associated with, or aggravated by his 
service-connected PTSD. It is necessary, to the extent 
possible, to separate out the veteran's psychiatric disorders 
and symptoms that are related to his service-connected PTSD 
and evaluate only those psychiatric disorders and 
symptomatology that are related to his service-connected PTSD 
and his PTSD, for the purpose of evaluating this claim. 

Accordingly, the case is REMANDED for the following action:

1. The examiner who performed the 
veteran's August 2005 VA Compensation and 
Pension Examination should be contacted 
and asked to separate out the veteran's 
psychiatric disorders that are related to 
the veteran's service-connected PTSD, and 
evaluate the veteran's psychiatric 
condition only as to those 
symptomatology. If the examiner is unable 
to separate out the symptomatology 
related only to the veteran's PTSD, he 
should so state. 

If the examiner who evaluated the veteran 
in August 2005 is no longer available, 
the veteran should undergo another VA 
psychiatric examination. All indicated 
studies should be performed. The examiner 
should review the claims folder prior to 
examination of the veteran and should 
indicate that the claims folder has been 
reviewed. 

2. Following such development, the RO/AMC 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

3. The RO/AMC should readjudicate the 
claim for an initial increased rating for 
the veteran's PTSD disability. If any 
such action does not resolve the claim, 
the RO/AMC shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order. The RO/AMC's 
attention is called to the holding in 
Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not 
possible to separate the effects of a 
service-connected condition and a non- 
service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates 
that reasonable doubt on any issue was to 
be resolved in the veteran's favor, and 
that all signs and symptoms be attributed 
to the service- connected condition).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





